Title: To Thomas Jefferson from George Hay, 11 August 1807
From: Hay, George
To: Jefferson, Thomas


                        
                            Sir
                     
                            Richmond. Aug. 11. 1807.
                        
                        Your letter of the 7th. inclosing a representation from Pittsburg, relating to Genl. Neville has been
                            received. If Burr should be acquitted, it can hardly be expected that his agents will be found guilty.
                        Eaton’s Statement referred to in his deposition has been found among the papers sent on by the atto: genl.,
                            and is now filed. Your personal attendance was never meant to be required by the accused. Perhaps there is no
                            circumstance, which he and his counsel would So much regret, as one which rendered your presence necessary.
                        The pannel was yesterday called. Out of 48, four only were Selected, d Parker (grandson of the Judge) Hugh Mercer, Edward Carrington, and David Lambert. The completion
                            of [the jur]y will probably occupy two or three days more. [The b]ias of Judge Marshall is as obvious, as if it was [stam]ped upon his forehead. I may do him injustice [but?] I do not believe that I am, when I say, that [he is?]
                            endeavoring to work himself up to a State of  which will enable to aid
                            Burr throughout the trial, without appearing to be conscious of doing wrong. He seems to think that his reputation is
                            irretrievably gone, and that he has now nothing to lose by doing as he pleases.—His concern for Mr. Burr is wonderful. He
                            told me many years ago, when Burr was rising in the estemation of the republican party, that he was as proflegate in
                            principle, as he was desperate in fortune. I remember his words. They astonished me. Yet when the Gr: Jury brought in
                            their bill, the Chief Justice gazed at him, for a long time, without appearing consceous that he was doing so, with an
                            expression of Sympathy & Sorrow, as Strong, as the human countenance can exhibit without palpable emotion.
                        If Mr. Burr has any feeling left, yesterday must have been a day of agonizing humiliation. The answers of the
                            jurors, int[errogatories?] to the opinions they had formed or expressed,
                                 frequently addressed to him, and to this effect. [I ha]ve no doubt of
                            your intention to commit treason. I have had a bad opinion of your principles [for m]any years: it is now more unfavorable
                            than ever tion by the Prisoner—“Have you not said that Col: [Burr oug]ht to be hung? Answer—No. I said hanging [was to]o good for him.”
                            Another answer—“I have no doubt that Col: Burr intended to commit treason, but I doubt whether he has Committed it. I
                            have taken it for granted that he has left a hole to creep out at.” “I doubt Sir. whether I ought to be a juryman. The
                            idea that any man should commit treason in Such a country as ours, has produced feelings and expressions, which I hope
                            will disqualify me.”—In short every man on the pannel except David Lambert, acknowledged that his impressions were
                            unfavorable to the accused. He said that he had never given any opinion whatever. If the Jury Should be hung, this man
                            will be the hanger.—But I cannot believe that a doubt will exist. The evidence here, is in my estemation irresistible.
                            There is but one chance for the accused, and that is good one because it rests with the Chief Justice. It is already
                            hinted, but not by himself that the decision of the Supreme Court,
                            will no[t be] deemed binding. If the assembly of men on  land, can be pronounced “not an overt act,”  be so pronounced.
                        
                     with the highest respect
                        
                            Geo: Hay.
                        
                    